DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 and 12-14 are pending in the instant invention.  According to the Amendments to the Claims, filed October 1, 2020, claims 3-9 and 12-14 were amended and claim 11 was cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/082618, filed April 15, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810339098.1, filed April 16, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on March 10, 2022, is acknowledged: a) Group I - claims 1-10; and b) substituted pyrrolo[2,1-f][1,2,4]triazine of the formula () - pp. 33-34, Example 6, compound 26, T-2-S, shown to the right below, and hereafter referred to as (S)-1-(4-fluorophenyl)-1-(2-(4-(6-(1-methyl-1H-pyrazol-4-yl)pyrrolo[2,1-f][1,2,4]triazin-4-yl)piperazin-1-yl)pyrimidin-5-yl)-ethan-2,2,2-d3-1-amine, where R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -H; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R6 = -H; R7 = -H; R8 = -H; X1 = -CH3; X2 = -CD3; Y1 = -H; Y2 = -H; Y3 = -H; Y4 = -H; Y5 = -H; Y6 = -H; Y7 = -H; Y8 = -H; Y9 = -H; Y10 = -H; and Y11 = -H.  Claims 1-9 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,1-f][1,2,4]-triazines of the formula (), where R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; X1 = -CH3, CH2D, CHD2, or CD3; X2 = -CD3; Y1 = -H; Y2 = -H; Y3 = -H; Y4 = -H; Y5 = -H; Y6 = -H; Y7 = -H; Y8 = -H; Y9 = -H; Y10 = -H; and Y11 = -H, respectively, which encompass the elected species, have neither been found to be free of the prior art, nor allowable, since they are rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 103.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), where R1 = -H or D; R2 = -H or D; R3 = -H or D; R4 = -H or D; R5 = -H or D; R6 = -H or D; R7 = -H or D; R8 = -H or D; X1 = -CH3, CH2D, CHD2, or CD3; X2 = -CH2D, CHD2, or CD3; Y1 = -H or D; Y2 = -H or D; Y3 = -H or D; Y4 = -H or D; Y5 = -H or D; Y6 = -H or D; Y7 = -H or D; Y8 = -H or D; Y9 = -H or D; Y10 = -H or D; and Y11 = -H or D, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.


	Moreover, the inventor or joint inventor should further note that claims 10 and 12-14 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-9 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).

(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying a particular utility for the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ().
	The following title is suggested: SUBSTITUTED PYRROLO[2,1-f][1,2,4]TRIAZINES AS KIT AND/OR PDGFR INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of formula ():

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

()
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is H or D;
	R2 is H or D;
	R3 is H or D;
	R4 is H or D;
	R5 is H or D;
	R6 is H or D;
	R7 is H or D;
	R8 is H or D;
	X1 is CH3, CH2D, CHD2, or CD3;
	X2 is CH2D, CHD2, or CD3;
	Y1 is H or D;
	Y2 is H or D;
	Y3 is H or D;
	Y4 is H or D;
	Y5 is H or D;
	Y6 is H or D;
	Y7 is H or D;
	Y8 is H or D;
	Y9 is H or D;
	Y10 is H or D; and
	Y11 is H or D.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is of formula (I) of formula (II):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I) or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (II)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:
	Y1 is H;
	Y2 is H;
	Y3 is H;
	Y4 is H;
	Y5 is H;
	Y6 is H;
	Y7 is H;
	Y8 is H;
	Y9 is H;
	Y10 is H; and
	Y11 is H.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:
	R1 is H;
	R2 is H;
	R3 is H; and
	R4 is H.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:
	R5 is H;
	R6 is H;
	R7 is H; and
	R8 is H.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X1 is CH3.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X2 is CD3.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:… formula (2), formula (3), formula (6), formula (7), formula (10), formula (11), formula (14), formula (15), formula (18), formula (19), formula (22), formula (23), formula (26), formula (27), formula (30), formula (31), formula (34), formula (35), formula (38), formula (39), formula (42), formula (43), formula (46), and formula (47), or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Prodrugs, hydrates, solvates, polymorphs, and isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ()

f][1,2,4]triazines of the formula (), does not reasonably provide enablement for prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ().  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]-triazines of the formula (), as recited in claims 1, 2, 8 and 9, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ().
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image6.png
    313
    178
    media_image6.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), shown to the right, as well as the myriad of potential prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants formulated from these substituted substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (),  shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), shown to the right, and/or prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants thereof, and the pharmacokinetic behavior of these substances as KIT and/or platelet derived growth factor receptor alpha (PDGFR) inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 9,200,002 teaches the synthesis of substituted pyrrolo[2,1-f][1,2,4]triazines {Hodous, et al. US 9,200,002, 2015};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), and/or prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of the Schemes and/or Examples on pages 25-47 of the instant specification, and Hodous, et al. in US 9,200,002, whether the instantly recited prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula () {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:


Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Next, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of hydrates and/or solvates substituted pyrrolo[2,1-f][1,2,4]triazines of the formula () {Vippagunta, et al.  Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Then, the following excerpt is further taken from Vippagunta, et al., with respect to the synthesis of polymorphs of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula () {Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18}:

		There are many limitations in using computational methods for predicting polymorphs theoretically.  The first limitation is that the ab initio screening is useful only for nonionic rigid molecules.  For more complex systems, the method is very useful for generating plausible crystal structures, but it is not accurate enough to determine which of these possible structures can actually be crystallized.
		Another issue of concern is that the existing methods only predict the lattice energies, which relate to internal energies or enthalpies of the crystals.  However, the relative thermodynamic stability of polymorphs is determined by the Gibbs free energy, which is a linear function of both enthalpy and entropy.  Predictions of the relative stability of polymorphs will be more accurate when the entropies, as well as lattice energies, are considered.  Hence, no general method is currently available for the prediction or interpretation of the properties of complicated polymorphic or pseudopolymorphic systems.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula () {Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977}:

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ();

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ().  The specification lacks working examples of prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ().

[A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a prodrug, hydrate, solvate, polymorph, and/or isotopic variant thereof, respectively, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula ().  Thus, it is unclear, based on the guidance provided by the specification, whether a hydrate of a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (), such as (S)-1-(4-fluorophenyl)-1-(2-(4-(6-(1-methyl-1H-pyrazol-4-yl)pyrrolo[2,1-f][1,2,4]triazin-4-yl)piperazin-1-yl)pyrimidin-5-yl)ethan-2,2,2-d3-1-amine dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a KIT and/or platelet derived growth factor receptor alpha (PDGFR) inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using prodrugs, hydrates, solvates, polymorphs, and/or isotopic variants of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 2 recites the broad limitation, stereoisomer thereof, and the claim also recites formula (I) and/or formula (II), 
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 8 recites the broad limitation, stereoisomer thereof, and the claim also recites formula (2), formula (3), formula (6), formula (7), formula (10), formula (11), formula (14), formula (15), formula (18), formula (19), formula (22), formula (23), formula (26), formula (27), formula (30), formula (31), formula (34), formula (35), formula (38), formula (39), formula (42), formula (43), formula (46), and/or formula (47), respectively, which are the narrower statements of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hodous, et al. in US 9,200,002, in view of Dyck, et al. in Journal of Neurochemistry, 46(2), 1986, 399-404, and further in view of Ando, et al. in US 6,603,008; Foster in US 6,221,335; Gant, et al. in US 2007/0082929; Potyen, et al. in US 2007/0197695; Ito, et al. in US 7,517,990; Keinan, et al. in US 6,440,710; Kushner, et al. in Canadian Journal of Physiology and Pharmacology, 77(2), 1999, 79-88; Tonn, et al. in Biological Mass Spectrometry, 22(11), 1993, 633-642; Wolen in Journal of Clinical Pharmacology, 26, 1986, 419-424; Browne in Journal of Clinical Pharmacology, 38, 1998, 213-220; and Pieniaszek, et al. in Journal of Clinical Pharmacology, 39, 1999, 817-825.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (), shown to the right, where R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; X1 = -CH3; X2 = -CD3; Y1 = -H; Y2 = -H; Y3 = -H; Y4 = -H; Y5 = -H; Y6 = -H; Y7 = -H; Y8 = -H; Y9 = -H; Y10 = -H; and Y11 = -H, and/or a pharmaceutical composition thereof, as a KIT and/or platelet derived growth factor receptor alpha (PDGFR) inhibitor.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
	Hodous, et al. (US 9,200,002) teaches a substituted pyrrolo[2,1-f][1,2,4]triazine, shown to  the left, where R1 = -H; R2 = -H; R3 = -H; R4 = -H; R5 = -H; R6 = -H; R7 = -H; R8 = -H; X1 = -CH3; X2 = -CH3; Y1 = -H; Y2 = -H; Y3 = -H; Y4 = -H; Y5 = -H; Y6 = -H; Y7 = -H; Y8 = -H; Y9 = -H; Y10 = -H; and Y11 = -H, and/or a pharma-ceutical composition thereof, as a KIT and/or platelet derived growth factor receptor alpha (PDGFR) inhibitor [columns 33-34, Compound Number 44; and pharmaceutical compositions - column 16, lines 20-22].  Similarly, in the genus disclosure, Hodous teaches that -CD3 and -CH3 are alternatively usable at X2 [for X2, see The compounds described herein may also contain unnatural proportions of atomic isotopes at one or more of the atoms that constitute such compounds. For example, the compounds may be radiolabeled with radioactive isotopes, such as for example deuterium (2H), tritium (3H), carbon-13 (13C), or carbon-14 (14C). All isotopic variations of the compounds disclosed herein, whether radioactive or not, are intended to be encompassed within the scope of the present invention. (column 7, lines 28-35)]
	The inventor or joint inventor should note that the following evidentiary references suggest obviousness, with respect to deuteration at R1, R2, R3 and/or R4, respectively, since one having ordinary skill in the art would be motivated to prepare deuterated drugs for economic reasons, to obtain drugs with better pharmaceutical properties, and/or to obtain valuable information concerning the pharmacokinetic activity of the non-deuterated drugs under physiological conditions:
	Dyck, et al. [Journal of Neurochemistry, 46(2), 1986] teaches [T]hus, deuterium substitution seems to be a useful strategy to enhance the pharmacological effects of a compound without significantly altering its basic chemical structure.
	Ando, et al. (US 6,603,008) teaches [S]ubstitution with heavier isotopes such as deuterium, i.e. 2H, can afford certain therapeutic advantages resulting from greater metabolic stability, for example, increased in vivo half-life or reduced dosage requirements and, hence, may be preferred in some circumstances [2H - column 6, lines 59-67; and therapeutic advantages - column 7, lines 11-16].

[B]y deuterating drugs, we have likely… increased the lipophilic nature of the molecule and, via the deuterium isotope effect, produced a derivative less easily cleaved by metabolic (or destructive) processes.  Hence, the elimination half-life of the drug is prolonged and the drug's therapeutic effects are increased.
	Gant, et al. (US 2007/0082929) teaches [D]euteration of pharmaceuticals to improve pharmacokinetics (PK), pharmacodynamics (PD), and toxicity profiles, has been demonstrated previously with some classes of drugs {p. 2, ¶[0014]}.
	Potyen, et al. (US 2007/0197695) teaches [D]euteration can yield pharmaceuticals having improved bioavailability and reduced the toxicity.
	Ito, et al (US 7,517,990) teaches [A] deuterated compound is very useful in elucidation of reaction mechanism and substance metabolism and used widely as a labeled compound.  Said compound is also known to be useful as drugs, pesticides … and the like, due to change in stability and property itself by isotope effect thereof.
	Keinan, et al. (US 6,440,710) teaches [D]euterium- and tritium-labeled organic compounds have become increasingly important for the role they play in structure determination, mechanistic studies, elucidation of biosynthetic pathways and in biochemical studies.
	Kushner, et al. [Canadian Journal of Physiology and Pharmacology, 77(2), 1999] teaches that: a) deuterated drugs have low toxicity and are widely used in studies of metabolism; b) deuterated drugs may have different pharmacological effects (i.e. metabolism) than the fully hydrogenated forms; c) deuteration may cause metabolic switching, whereby the paths of metabolism of a drug are quantitatively changed; and d) deuteration can lower the toxicity of the metabolic products of many drugs by reducing metabolism [pp. 83-84: Properties and uses of deuterated drugs].
Biological Mass Spectrometry, 22(11), 1993] teaches [P]harmacokinetic studies employing stable isotope labeled drugs… offer many advantages over the more conventional use of unlabeled drugs….  A pharmacokinetic study in which a labeled and an unlabeled drug are simultaneously and independently used… is advantageous since it reduces to inter-day variability in the measured pharmacokinetic parameters.  The advantages of this approach include an increase in the statistical power of the study, yielding an overall reduction in the number of study subjects, and also a diminished risk due to a reduction in the exposures to the drug.  In addition, the overall time required to conduct experiments, and hence the number of samples to be collected for analysis, may also be substantially reduced.
	Wolen [Journal of Clinical Pharmacology, 26, 1986] teaches in the abstract that [T]he lack of toxicity for deuterium makes it ideally suited for human studies.  Furthermore, on page 423, Wolen concludes that [T]he application of stable isotope methodology to the problems of bioavailability and bioequivalence have proved extremely versatile and useful.  The technique is simple and powerful and results in extremely low risk to the subject.
	Browne [Journal of Clinical Pharmacology, 38, 1998] teaches a quantitative advantage of using stable isotope labeled drugs to, for example, identify metabolites, in the evaluation of drug interactions and the measurement of absolute bioavailability.  Furthermore, Browne concludes, on page 219, that [C]ompared with standard methods which do not use isotopically labeled drugs, there is a cost reduction of 23% and a reduction in 36% in terms of the number of subjects needed.
	Pieniaszek, et al. [Journal of Clinical Pharmacology, 39, 1999] teaches a technique to determine bioavailability using a deuterated agent for treating ventricular arrhythmia, which requires far fewer subjects, fewer blood collections and results in lower clinical costs [p. 824, column 2].
f][1,2,4]triazine of the formula (), and/or pharmaceutical composition thereof, and Hodous’s substituted pyrrolo[2,1-f][1,2,4]triazine, and/or pharmaceutical composition thereof, is X2 is CD3 deuterium in the instantly recited substituted pyrrolo[2,1-f][1,2,4]triazine of the formula (), and/or pharmaceutical composition thereof, whereas X2 is CH3 in Hodous’s substituted pyrrolo[2,1-f][1,2,4]triazine, and/or pharmaceutical composition thereof.
	Next, the inventor or joint inventor should further note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Then, the inventor or joint inventor should further note that the courts have further recognized that [I]f a prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, the inventor’s or joint inventor’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art.  {See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)}.
	Moreover, the inventor or joint inventor should further note that the courts have further recognized that [T]he fact that a claimed combination of elements was obvious to try may be used to show that such a combination was obvious under 35 U.S.C. § 103, since if there is design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue known options within his or her technical grasp, and if this leads to anticipated success, it is likely the product of ordinary skill and common sense, not innovation.  {See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, (US 2007)}.
	Consequently, since: a) Hodous teaches a substituted pyrrolo[2,1-f][1,2,4]triazine, where X2 is CH3, and/or a pharmaceutical composition thereof, as a KIT and/or platelet derived growth factor receptor alpha (PDGFR) inhibitor; b) Hodous teaches a substituted pyrrolo[2,1-f][1,2,4]-triazine, where -CD3 and -CH3 are alternatively usable at X2, and/or a pharmaceutical composition thereof; c) Dyck, Ando, Foster, Gant, Potyen, Ito, Keinan, Kushner, Tonn, Wolen, Browne and Pieniaszek collectively teach that [T]here are perpetual needs to (1) enhance the pharmacological effects of a compound (i.e. half-life) without significantly altering its intrinsic chemical structure, and (2) reduce the time, cost, risk and statistical imprecision of pharmacokinetic studies (i.e. bioavailability or metabolic studies); d) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness, e) the courts have further recognized that [I]f a prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, the inventor’s or joint inventor’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art; f) the courts have further recognized that [I]f there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue known options within his or her technical grasp; and g) a preponderance of the evidence disclosed in Dyck, Ando, Foster, Gant, Potyen, Ito, Keinan, Kushner, Tonn, Wolen, Browne and Pieniaszek presents finite and predictable solutions entailing CH3 at X2 in Hodous’s substituted pyrrolo[2,1-f][1,2,4]triazine, with an alternatively usable CD3, and/or formulate a pharmaceutical composition thereof, with a reasonable expectation of success and similar or enhanced therapeutic activity, rendering claims 1-9 obvious.  {See DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, (Fed. Cir. 2006)}.
	Also, the inventor or joint inventor should further note that this invention currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention, absent any evidence to the contrary.  The inventor or joint inventor is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	Finally, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to 35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 1-9 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted pyrrolo[2,1-f][1,2,4]triazines of the formula () is improper, since the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula (), as recited in claims 1 and 9, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Next, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.


	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrrolo[2,1-f][1,2,4]triazines of the formula () to recite substituted pyrrolo[2,1-f]-[1,2,4]triazines of the formula (), where R1 = -H or D; R2 = -H or D; R3 = -H or D; R4 = -H or D; R5 = -H or D; R6 = -H or D; R7 = -H or D; R8 = -H or D; X1 = -CH3, CH2D, CHD2, or CD3; X2 = -CH2D, CHD2, or CD3; Y1 = -H or D; Y2 = -H or D; Y3 = -H or D; Y4 = -H or D; Y5 = -H or D; Y6 = -H or D; Y7 = -H or D; Y8 = -H or D; Y9 = -H or D; Y10 = -H or D; and Y11 = -H or D, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.


/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624